


FIRST AMENDMENT
TO
Restoration Plan of Black Hills Corporation
WHEREAS Black Hills Corporation, a South Dakota corporation (“Company”)
maintains a nonqualified “top hat” plan for certain of its management or highly
compensated employees, known as the Restoration Plan of Black Hills Corporation
(“Plan”), which was last amended and restated effective January 1, 2009; and
WHEREAS the Company reserved the right to amend the Plan pursuant to Section 9
thereof; and
WHEREAS the Company now wishes to amend the pre-retirement death benefit
provisions of the Plan;
NOW, THEREFORE, the Plan is hereby amended in the following respects, effective
as of January 1, 2011.
1.    Section 21(c) is amended to read as follows:
(c)    Death after Termination of Employment.
(1)    Amount of Benefit - In General. If a Participant who has a vested right
to his Restoration Benefit dies before the first payment of his Restoration
Benefit is made and at a time when he is not an Active Participant or a Disabled
Participant, and if payment of any death benefits due under the BHC Pension Plan
has not begun by January 1, 2009, then the Participant's surviving Spouse shall
be entitled to receive a Restoration Benefit, which shall be equal to the
amount, if any, by which (A) exceeds (B), where
(A)    is the Gross Monthly Death Benefit which would have been provided under
Section 5.4(c) of the BHC Pension Plan, commencing on the first day of the month
following the later of (1) the Participant's death or (2) the date the
Participant would have attained age 55, if such benefit had been calculated
using the Participant's Average Monthly Restoration Earnings and determined
without regard to the reduction in the Section 415 Benefit Limitation; and
(B)    is the Gross Monthly Death Benefit determined in accordance with Section
5.4(c) of the BHC Pension Plan commencing on the first day of the month
following the later of (1) the Participant's death or (2) the date the
Participant would have attained age 55.
(2)    Amount of Benefit - Special Rule. Effective January 1, 2011, in the case
of a Participant who (A) has elected pursuant to Section 20(d) to receive his
Restoration Benefit as a 75% or 100% Contingent Annuity Option with his Spouse
as the designated contingent annuitant, and (B) dies while not an Active
Participant or a Disabled Participant but within the 180 day period ending on
the date payment of his Restoration Benefit would otherwise begin, then, in lieu
of the Restoration Benefit described in (1) above, the Participant's surviving
Spouse shall be entitled to receive the Restoration Benefit described herein.
The amount payable to the




--------------------------------------------------------------------------------




surviving Spouse shall be determined as if the Participant had survived to the
date payment would otherwise have begun (without regard to the deferral
requirement under Section 20(c) in the case of a Key Employee) and died the next
day; adjusted, as appropriate, to reflect the actual commencement date.
(3)    Time and Form of Payment. Payment of the monthly death benefit described
in (1) or (2) above, as applicable, will commence within 60 days after the first
day of the month beginning after the later of (i) the date of the Participant's
death or (ii) January 1, 2009. The last payment of the monthly death benefit
will be due on the first day of the month in which the death of the surviving
Spouse occurs.
(4)    Reduction for Early Commencement. If payment of the Restoration Benefit
to the surviving Spouse begins before the date the Participant would have
attained age 55, the Plan benefit will be the Actuarial Equivalent of the
benefit commencing at the date the Participant would have attained age 55. If
payment begins after the date the Participant would have attained age 55 but
before the Participant's Normal Retirement Date, the Plan benefit will be
reduced for early commencement, if applicable, under the terms of the BHC
Pension Plan.
IN WITNESS WHEREOF, the First Amendment has been approved and executed by a duly
authorized officer of the Company on this 24th day of July, 2011, on behalf of
the Company.


BLACK HILLS CORPORATION
By: /s/ David R. Emery
David R. Emery
Chairman, President
        




